                                Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 1 of 16
Gt\(Yis 44 rRev o6m)                                                                                CIVIL COVER SHEET                                                                                                                                 19                                      0          Q3 Q
     The JS 44 civil cover sheet and the mfonnatton contained herein neither rep!ace nor supplement the filmg and service ofpleadmgs or other papers as requm~by law, except as
     provided by local rules of court This form, approved by the Jud1c1al Conference of the United States m September I 974, is required for the use of the Clerk of Court for the
     purpose of m1llatmg the civil docket sheet (SEE INSTRUCT10NS ON NEXT PAGE OJ. THIS FORM)

     I. (a) PLAINTIFFS                                                                                                                                             DEFENDANTS
     ANDREW R. PERRONG                                                                                                                                          STARS AND STRIPES CHIMNEY SERVICES, LLC
     1657 The Fairway, Jenkintown, PA 19046                                                                                                                     922 S. WOODBOURNE ROAD #316 LEVITTOWN, PA 19057
       {b) County of Residence ofF1rst Listed Plamt1ff     MON..I_GOMERY                                                                                           County of Residence of First Listed Defendant _Bl,LCKS
                                  (EXCEPT IN US PLAINT/FF CA.SES)                                                                                                                         (IN US PIAINTIFF CASES ONLY)
                                                                                                                                                                   NOTF    INLAND CONDE.MNATION CASE.S. USE THE!.,OCATION OF
                                                                                                                                                                           THE TRACT OF LAND JNVOL VE,D

        (C) Attorneys (Firm Name Address. and Telephone Number)                                                                                                      Attorneys (ff Known)

     ANDREW R PERRONG (PRO SE)
     1657 The Fairway, Jenkintown. PA 19046

     II. BASIS OF JCRISDICTION (Place an                                  X" tn0neBoxOn/y1                                               III. CITIZENSHIP OF PRINCIPAL                                                                       PARTIESrPtacean ·x·moneBoxforPtam11ff
                                                                                                                                                           (for Diversity Cases Only)                                                                          and One Box for Defendant)
 CJ I       C S Government             ~3        Federal Question                                                                                                                                         PTF             DEF                                                 PTF      DEF
              Plamtiff                             (US Governmem                       N01    a Party)                                            C1llzen of Tlus State                                   n      1        CJ I             Incorporated or Pnnc1pal Place
                                                                                                                                                                                                                                             of Busmess In This State

 :J 2       U 5 Government             04        D1vers1t)'                                                                                       C1ttzen of Another State                                n      2         CJ       2      Incorporated and Pnncipal Place                                       ::i   s ns
              Defendant                              (Indicate Cmzenshrp of Parties m Item Ill)                                                                                                                                               of Busmess In Another State

                                                                                                                                                  Cinzen or SubJect of a                                   CJ 3            ::J             foreign Natton                                                        a     6         CJ 6
                                                                                                                                                    Foreum Counm..
     IV NATt;RE OF SUIT (Place an                "X"' in One Box Only)                                                                                                                                                      c
                                                                                                                                                                                                                          hck here £or ,Nature o fS Ult Cdo e Descn ot10ns
 I           ·CONTID\CT;QiV '*" •IJlr T-~~.. """'™' *""TORTS
                                                         A
                                                                                     ""                                                                 FORF'EITUREIPENALTY                                             " BANKRlIBTCY          '""" -oTHERsrATUTES * I
  CJ ll 0 Insurance                      PERSONAL INJURY                PERSONAL L"IJLRY                                                          0 62 5 Drug Related Seizure                                    CJ 422 Appeal 28 use 158         n 375 False Ciatms Act
  CJ 120 Manne                       0 310 Airplane                 n 365 Personal lnJury ·                                                              of Property 21 USC 881                                  CJ 423 Withdrawal                :J 376 Qw Tam (11 USC
  CJ l JO Miller Act                 CJ 315 Airplane Product                 Product Liability                                                    n 6900ther                                                              28 GSC 157                       3729(a))
  CJ 140 Negohable lnstrwnent                 L1ab1hty              :J 36 7 Health Carel                                                                                                                                                          CJ 400 State Reapportionment
  ::1 150 Recovery ofOverpaymef't CJ 320 Assault. libel &                   Pharrnaceuucal                                                                                                                            PROPERTYlUGHTS           " CJ 410 Anntrust
          & E.nforcement of Judgment          Slander                        Personal lnJury                                                                                                                     0 820 Copynghts                  n 4 30 Banks and Bankmg
  ::J 151 Medicare Act               n 330 Federal Employers·                Product L1ab1hty                                                                                                                    CJ 8.30 Patent                   CJ 4 50 Commerce
  0 152 Recovery of Defaulted                 Liabdtty              0 368 Asbestos Personal                                                                                                                      1 8.35 Patent · Abbreviated      n 460 Deportatton
          Student Loans              0 340 Manne                             lniwy Product                                                                                                                               New Drug Apphcauon       CJ 470 Racketeer lnfluenoed and
          (Excludes Veterans J       :J 34 5 Manne Product                   Liability                                                                                                                           ::1 840 Trademark                        Corrupt Organizanons
  CJ I 5 3 Recovery of Overpayment            Ltab1hty                 PERSONAL PROPERTY                                                                          LABOR                                             'SO! 'lAL SECURITY            n 480 Consumer Credit
          of Veteran's Benefits      CJ 350 Motor Vehicle           CJ 370 Other Fraud                                                            n     710 Fau Labor Standards                                  :J 861 HIA (l 395ff)             n 490 Cable/Sat TV
  0 l 60 Stockholders· Suns          0 355 Motor Vehicle            CJ 371 Truth m Lendmg                                                                    Act                                                 0 862 Black Lung (923 l          0 850 Secun11es/Commoditiesi
  CJ 190 Other Contract                      Product L1ab1hty       n 380 Other Personal                                                          :J    720 Labor/Management                                     :J 863 DJWC'DIWW (405(g)l                exchange
  CJ 195 Contract Product L1ab1hty :J 360 Other Personal                    Property Damage                                                                  Relattons                                           CJ 864 SS ID T'ttle XVI          ~ 890 Other Statutory Actions
  ::J 196 Franch1se                          lnJUI)'                n 385 Property Damage                                                         :J    '40 Railway Labor Act                                    CJ 865 RSI (405(g)1              CJ 89 i Agnwltural Acts
                                     :J 362 Personal lnJUI)' ·               Product Ltabihty                                                     CJ    751 Farrnly and Medical                                                                   n 893 Envtronrnental Matters
                                             Medical Malpractice                                                                                             Leave Act                                                                            :J 895 freedom of Inforrnatton
 I "" . REAL PROPERTY             )'
                                     ~· CIVIL RIGfl'FS                PRISONER P.E'tlTIONS                                                        ::J   790 Other Labor L1ttgat10n                                    FEDERALTAXSUITS                     Act
  n 2 l0 Land Condenmat10n           n 440 Other C1v1l Rights           Habeas Corpus:                                                            CJ    791 Employee Rellrement                                  CJ 870 Taxes (U S Plamttff       :J 896 Arbitrallon
  :J 220 Foreclosure                 :J 441 Votmg                   ::J 46 3 Ah en Detamee                                                                  Income Secunty Act                                            or Defendant)           ::J 899 Adnnrustrat1ve Procedure
  n 230 Rent Lease & E1ectment       ::J 442 Employment             n 510 Mollonsto Vacate                                                                                                                       CJ 871 IRS ·Third Party                  Act/Review or Appeal of
  CJ 240 Torts to Land               CJ 443 Housmgt                         Sentence                                                                                                                                      26 t:SC 7609                    Agency Dec1S1on
  ::J 24 S Tort Product Liab1hty             Accommodations         :J 530 General                                                                                                                                                                CJ 950 Constituttonahty of
  CJ 290 All Other Real Property     n 445 Amer wiD1sab1ht1es · :J S35 Death Penal!)'                                                                           I~MJGRATION                                                                               State Statutes
                                             Employment                 Othen                                                                     :J 462 Naturahzallon Apphca11on
                                     0 446 Amer wiD1sab1h11es • 0 540 Mandamus & Other                                                            0 46 5 Other lmmigrat10n
                                             Other                  0 550 CIVIi Rights                                                                   Actions
                                     0 448 Educanon                 n 555 Pnson Cond1tion
                                                                    :J 560 CIVIi Detamee ·
                                                                            Cond11lons of
                                                                            C9nfinement
     V. ORIGIN (Place an        "X' m One Box Only)
 ]:ii: I Ongmal              (") 2 Removed from                        '."J 3           Remanded from                                 (") 4 Re1rn,tated or                          (") 5 Transferred from                                 '."J 6 Multid1stnct                                   ::::J 8 Mult1d1stnct
            Proceeding             State Court                                          Appellate Court                                     Reopened                                            Anothe1 D1stnct                                   L1t1gat1on .                                             L1t1gation ·
                                                                                                                                                                                                (specify1                                         Transfer                                                 Direct File
                                          Cite the C S C1..,1l Statute under which you are ft,.ng (/Jo notc·itefuristlictional statutes unless diversity,
     VI. CA L'SE OF ACTION               l--'-'Fe:::.:d""e"'ra:::..;1...;T..::e.:.:le'"""'"'h""'on""e:;...;C.:;.on;.;.;s::.:::u;..;.;m.:.:e<..:..r..:..P..;..ro::;.:t"""ec::;.:t""10""'n_,_A.;.;:c'""t_4..:..7....::U::...::;S.:...C=od"-'e'-M..=---='-"""=.:.i-=.;-......:....o:;.;,.:..:.;..;.;......._.6_4......1_2_0..;;.o..::e.....
                                                                                                                                                                                                                                                                                                                                    t .. se~--­
                                            Bnef description of cause
                                               Defendants called Plaintiff on his nvate tele hone in violation of the FTCPA and related claims.
     VII. REQt:ESTED l'.'i                 :.'J CHECK IF THIS IS A CLASS ACTION                                                                                                             DEMAND$                                                             CHECK YES only 1f demanded m complaint
          COMPLAINT:                                    UNDER RULE 23. f R Cv P                                                                                                                    18,000 00                                                    JURY DEMAND:                                 Ji( Yes                     '."JNo
     VIII. RELATED CASE(S)
                                                (See msrrucnons1
           IF ANY                                                                         JUDGE                                                                                                                        DOCKET NCMBER
     DATE                                                                                       SIGNATURE OF AITORNEY OF RECORD
     01/04/2019                                                                                        c:c=------c:c:::>:::o--:;~~~----
     FOR OFFICE USE ONLY

       RECI:.IP1 #                AMOG'NT                                                              APPL YING If P                                                                     JLDGE                                                         MAG nJDGE
            Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 2 of 16

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

ANDREW PERRONG                                                                CIVIL ACTION

                         v.
Stars and Stripes Chimney Services
EtAI
                                                                              NO.      19           0039
  In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
  plaintiff shall complete a Case Management Track Designation Form mall civil cases at the time of
  filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
  side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
  designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
  the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
  to which that defendant believes the case should be assigned.

  SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

  (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

  (b) Social Security - Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.                                 ( )

  (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

  (d) Asbestos - Cases mvolving claims for personal injury or property damage from
      exposure to asbestos.                                                                          ( )

  (e) Special Management - Cases that do not fall mto tracks (a) through (d) that are
      commonly referred to as complex and that need special or intense management by
      the court. (See reverse side of this form for a detailed explanation of special
      management cases.)                                                                             ( )

  (f) Standard Management - Cases that do not fall into any one of the other tracks.                 0

   1/4/2019                      Andrew Perrong                     PLAINTIFF PRO SE
  Date                               Attorney-at-law                      Attorney for
   215-791-6957                  888-329-0305                          ANDYPERRONG@GMAIL.COM

  Telephone                          .FAX Number                          E-Mail Address


  (Civ. 660) I 0/02
                       Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 3 of 16
                                                             t:NITED STATES DISTRICT COCRT
                                                       FOR THE EASTERN DlSTRICT OF PENNSYLVANIA
                                                                                                                                                19                      0039
                                                                         DESIGNATION FORM
                   (to be used by counsel or pro se plamttff to mdrcate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: __ _ _ _ _ __ _16_57                               T~e F_airw_a_y !_13_1 J_enk~t_ow_n_,_PA_ 190~_6 ____
Address of Defendant: _ _ _                      ~22_8_. 'jV_O_<?DB_O_UR_N_E RO_A_D_#3~6 _LEV_ITT~W_N,_P_A_2 9_0_57_ _ _ _
Place of Accident, Incident or Transaction: _ __ _ __ _                           By telephone call to my private telephone.


RELATED CASE, IF ANY:

Case Number ---                                                    Judge _ _                                                  Date Termmated _ _ _ _ _ _ _ _ _ _
                     ----- -                    ----
CIVIi cases are deemed related when Yes 1s answered to any of the followmg questions-

      Is this case related to property included in an earlier numbered suit pendmg or within one year                              YesD                   No[{]
      previously terminated action in this court9

2     Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                               YesD                   No[{]
      pendmg or w1thm one year previously termmated action m this court9

3.    Does this case mvolve the valtd1ty or infrmgement ofa patent already m smt or any earlier
      numbered case pendmg or w1thm one year previously termmated action ofth1s court?
                                                                                                                                   YesO                   No    [Z]
4     ls this case a second or successive habeas corpus, social secunty appeal, or prose c1v1l nghts
      case filed by the same md1vidual?
                                                                                                                                   YesD                   No    [Z]
I certify that, to my knowledge, the w1thm case            0   is I [!] is not related to any case now pendmg or w1thm one year previously termmated action m
this court except as noted above.

DATE       01/04/2019 ___ _
                                                                        - Attorney-at-La» I Pro Se Plaintiff                                Attorney ID    #   (if applrcab/e)


CIVIL: (Place a '1 in one category only)

A.          Federal Question Cases:                                                           B.   Diversity Jurisdiction Cases:

D     I     lndemmty Contract, Marme Contract, and All Other Contracts                       D     I     Insurance Contract and Other Contracts
D     2     FELA                                                                             D     2     Airplane Personal Injury
D     3     Jones Act-Personal Injury                                                        D     3     Assault, Defamation
D     4     Antitrust                                                                        D     4     Manne Personal Injury
                                                                                             D
8D    5
      6
      7
            Patent
            Labor-Management Relations
            C!Vll Rights
                                                                                             D
                                                                                             D
                                                                                                   5
                                                                                                   6
                                                                                                   7
                                                                                                         Motor Vehicle Personal Injury
                                                                                                         Other Personal Injury (Please specify)
                                                                                                         Products Lrnb1hty
                                                                                                                                                -------
D     8     Habeas Corpus                                                                    D     8     Products Lrnb1hty - Asbestos
                                                                                             D
80    9
      JO
      II
            Securities Act( s) Cases
            Social Secunty Review Cases
            All other Federal Question Cases
                                                                                                   9     All other D1vers1ty Cases
                                                                                                         (Please specify) _ - - - - - - - - - - - -

            (Please specify) _ _ __ TCPA, 47 USC 22.L_ ____



                                                                            ARBITRATION CERTIFICATION
                                                   (The   effect of this certrficatwn 1s to remove 1he case from e/1g1b1/11y for arb1trat1on)

l, _ _ _Andrew - -Perrong
        _ _ _ _R.  - - - - ____ ,counsel of record or prose plaintiff, do hereby certify


     D      Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this civil action case
            exceed the sum of $150,000 00 exclusive of mterest and costs

     [{]    Rehef other than monetary damages 1s sought



DATE       01/04/2019
          --- -  -------------
                                                                           Attorney-at-La» 1 Pro Se Plarntif!                               Attorney ID   #    (if applrcable)

NOTE A tnal de novo will be a tnal by   JUf)'   only 1f there has been compliance with F R C P 38

C» 6091Vi0181
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 4 of 16




 ANDREW R. PERRONG
                           UNITED STATES DISTRICT COURT
                         EASTER1'l DISTRICT OF PENNSYLVANIA

                                                        )
                                                                                    (j)
 1657 The Fairway #131 Jenkintown, PA 19046             )
                                                        )
                                                        )
                     Plaintiff,                         )       Civil Action
                        vs.                             )        No.        19           0039
                                                        )
STARS AND STRIPES CHIMNEY SERVICES,                     )
LLC                                                     )
922 S. WOODBOUR.i~E ROAD #316                           )
LEVITTOWN, PA 19057,                                    )
                                                        )
PATRICK MAURICE MARTIN                                  )
140 WASHINGTON ST APT CS                                )
EAST ORANGE, NJ 07017,                                  )
                                                        )
and                                                     )
DOES 1through100, inclusive,                            )
                                                        )
                       Defendants.                      )     Jury Trial Demanded



       Plaintiff A~DREW R. PERRO:SG brings this action for damages, restitution,

reinstatement, statutory damages, punitive damages, sanctions, interest, court costs, and

injunctive relief under rights pursuant to Federal Statute under 47 U.S.C. 227, and 47 C.F.R. 64

for the ultra vires illegal actions and deliberate and knowing tortious activity of STARS AND

STRIPES CHIM.'.'JEY SERVICES LLC, ("SSCS"), PATRICK MAURICE MARTIN,

Individually and as Principal of SSCS ("MARTIN"), and Does 1 through 100, inclusive, in

negligently and/or willfully contacting Plaintiff via Plaintiffs telephone to solicit sales ("Sales

Calls"), by utilization of an automatic telephone dialing system and artificial or prerecorded

voice, in violation of the Telephone Consumer Protection Act, 47 G.S.C. § 227 et seq. and
         Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 5 of 16




related claims that form part of the same claim or controversy. Plaintiff demands a trial by jury,

and complains and alleges as follows:


                                        I.      Introduction

         1. Defendant STARS AND STRIPES CHIM}.;EY SERVICES LLC ("SSCS") is a

company located in Pennsylvania, New Jersey, and Massachusetts and (improperly) domestically

incorporated in each of these therein. SSCS markets, and sells, inter alia, chimney cleaning

services to individuals throughout Pennsylvania and other states in the US. Its registered agent

address for service of process is located at 922 S. Woodboume Road #316, LEVITTOWN, PA

19057.

         2. Plaintiff brings this action to challenge Company's practices in the telephone

solicitation of their products and services. Specifically, Plaintiff challenges Company's and

Company's agents' illegal telephone solicitations by which they market their products and

services, illegal Calls made using an automatic telephone dialing system and robocalls, and

failure to maintain a Do-Not-Call policy or list in connection therewith.

         3. All of the claims asserted herein arise out of Company's illegal telephone solicitation

campaign and are a common fact pattern.


                                      Jurisdiction and Venue


         4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

         5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), in that

Defendants conduct business in, and a substantial part of the events giving rise to plaintiffs

claims occurred in, Pennsylvania's Montgomery County, which lies within this judicial district,

pursuant to 28 U.S.C. § 118. Plaintiff received the phone calls to a 215-area code number,


                                                  2
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 6 of 16



registered in this judicial district. Each of the Defendants has sufficient minimum contacts with

this District, and otherwise purposely avail themselves of the markets in this D_istrict. Also, see

Lary V. The Doctors Answer, LLC CV-12-S-3510-NE (N.D. Ala. March 8, 2013.), a Federal

Telephone Consumer Protection Act case, which held that "venue is proper in the district where

[plaintiff] resides because the injury did not occur when the facsimile was sent ... ; it occurred

when the [facsimile] was received."

                                           II.    Parties

       6. Plaintiff ANDREW PERRONG ("Plaintiff') is an individual who received the

alleged phone calls on his private telephone line mentioned herein. Plaintiff is an adult individual

and citizen of the Commonwealth of Pennsylvania who may be mailed at 1657 The Fairway

#131 Jenkintown, PA 19046.

       7. Defendant STARS AND STRIPES CHIMNEY SERVICES LLC ("SSCS") is a

Company located in Pennsylvania, New Jersey, and Ylassachusetts and (improperly)

domestically incorporated in each of these therein. SSCS markets, and sells, inter alia, chimney

cleaning services to individuals throughout Pennsylvania and other states in the US. Its registered

agent address for service of process is located at 922 S. Woodboume Road #316, LEVITTOWN,

PA19057.

       8. Defendant PATRICK MAURICE MARTIN is an adult individual who is the Primary

Owner of SSCS. Cpon information and belief, his birth year is 1987. As Principal of SSCS,

MARTIN is the primary individual who reaps the benefit of the tortious and illegal conduct

described herein that is technically carried out only in Company's name. Such tortious, or ultra

vires, conduct exceeds the permissible actions of corporations both in New Jersey, Pennsylvania,

and nationwide.


                                                  3
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 7 of 16




       9. Except as described herein, Plaintiff is ignorant of the true names of Defendants sued

as Does 1through100, inclusive, and the nature of their wrongful conduct, and therefore sues

these Defendants by such fictitious names. Plaintiff will seek leave of the Court to amend this

complaint to allege their true names and capacities when ascertained.

       10. At all times herein mentioned, SSCS, MARTe-.;, and the Doe Defendants,

(collectively, "Defendants"), and each of them, were an agent or joint venture of each of the

other, and in doing the acts alleged herein, were acting within the scope of such agency. Each

Defendant had actual and/or constructive knowledge of the acts of each of the other Defendants,

and ratified, approved, joined in, acquiesced and/or authorized the wrongful acts of each co-

Defendant, and/or retained the benefits of said \\<Tongful acts.

       11. Defendants, and each of them, aided and abetted, encouraged and rendered substantial

assistance to the other Defendants in committing the wrongful acts alleged herein. In taking

action, as particularized herein, to aid and abet and substantially assist the commission of these

wrongful acts and other \\<Tongdoing complained of, each of the Defendants acted with an

awareness of its primary wrongdoing and realized that its conduct would substantially assist the

accomplishment of the wrongful conduct, wrongful goals, and wrongdoing.


       12. At all times herein mentioned, Defendants conspired by means of mutual

understanding, either expressly or impliedly, among themselves and others in engaging and/or

planning to engage in the activities detailed herein to accomplish the wrongful conduct, wrongful

goals, and wrongdoing.


       13. The TCP A imposes personal liability on individuals who participate in or commission

telemarketing calls.


                                                  4
         Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 8 of 16



        14. Under the TCPA, an individual such as MARTIN may be personally liable for the

acts alleged in this Complaint pursuant to 47 U.S.C. § 217, the Communications Act of 1934, as

amended, of which the TCP A is a part, which reads, inter alia: "[T]he act, omission, or failure of

any agent, or other person acting for or employed by any common carrier or user, acting within

the scope of his employment, shall in every case be deemed to be the act, omission, or failure of

such carrier or user as well as of that person." 47 U.S.C. § 217 (emphasis added).

        15. When considering individual officer liability, other Courts have agreed that a

Corporate officer involved in the telemarketing at issue may be personally liable under the

TCPA. See, e.g., Jackson v. Five Star Caterinf?. Inc. v. Beason, 2013 U.S. Dist. LEXIS 159985,

*10 (E.D. Mich. Nov. 8, 2013), which stated that "[M]any courts have held that corporate actors

can be individually liable for violating the TCPA where they 'had direct, personal participation

in or personally authorized the conduct found to have violated the statute."' See also Maryland v.

Universal Elections, 787 F. Supp. 2d 408, 415-16 (0.   ~d.   2011), stating that "If an individual

acting on behalf of a corporation could avoid individual liability, the TCP A would lose much of

its force."


                                       Factual Allegations

        16. In or about December 19th , 2018, Plaintiff received the first of multiple calls made

using an automatic telephone dialing system, or robocall, by Defendants and/or their agents at

Plaintiffs personal telephone number, 215-947-1920, for which he is charged for the call.

Plaintiff had not consented to this solicitation, and Plaintiffs telephone number was on the

Federal Do-N'ot-Call Registry.

        17. All the calls bore the same caller ID, 215-383-0121, a number which, when called

back, goes to an appointment taker for Defendants.

                                                 5
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 9 of 16




        18. lbis first call, received at 6: 12 PM, was rejected by Plaintiff because he was eating

dinner. In so doing, Plaintiff indicated a desire not to speak to the caller and not to be called

back. The caller left no voicemail message.

        19. Plaintiff got another call back on December 22 at 9:21 AM from the same number.

This call was unable to be answered by Plaintiff and was sent to voicemail, but, again, the caller

left no message.

       20. These two calls were placed using an Automatic Telephone Dialing System

("ATDS" or "robocalls") because such systems often do not have the capacity to leave a

message, and will simply disconnect the call for cost and efficiency.

       21. The caller brazenly continued to call, this time on January 4, 2019, at 10:10 AM. The

Plaintiff said "hello" before the call was even connected to a human being. Immediately before

the connection to a human being, Plaintiff heard silence, then a machine noise, before the call

was transferred to Company. The agent who answered seemed confused as to if someone was on

the line, and addressed Plaintiff as "Ms. Perrong," presumably because he had not heard

Plaintiffs voice that the automated system captured. These facts support the fact that an

Automatic Telephone Dialing System, or ATDS, was used to contact Plaintiff for this call.

       22. During this call, Plaintiff spoke with an agent named "Derrick" calling with the "local

chimney service." Plaintiff scheduled an appointment with the caller to discover the identity of

the caller and for no other reason. Only after Plaintiff agreed to an appointment was Plaintiff

given the name of the company, Stars and Stripes Chimney, and a callback number of 877-800-

1003 to reschedule his appointment.

       23. To ensure that Plaintiff had the right company and not some impostor, Plaintiff called




                                                  6
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 10 of 16



the number 877-800-1003, which also appears on Company's website. Plaintiff spoke with a

friendly female secretary who was able to locate the appointment that occurred as a result of the

illegal telemarketing call, and was able to reschedule it.

       24. Plaintiff has never had any business relationship with Defendants, or given

Defendants any consent to call him, express or implied.

       25. Thereafter, Plaintiff contacted Defendants and requested to be placed on Defendants'

Do-Not-Call List and receive a copy of Defendants' Do-Not-Call policy, but never received

anything, up to and including the date of this filing.

       26. Because Plaintiff asked to receive Defendants'    Do-~ot-Call   policy and did not, it is

evident that Defendants do not maintain such a policy. Likewise, based on this fact, it is clear

that Defendants do not have any Do-Not-Call lists, policies, or procedures in place. Based on the

nature of their illegal activities, Defendants' noncompliance with the law in this regard is

unsurpnsmg.

       27. Upon information and belief, MARTI',\; personally directed, paid for, and authorized

the telemarketing calls that Plaintiff received.

       28. MARTIN is personally liable under the "participation theory" of liability because he

is the Principal owner and controlling manager of SSCS, knew of Company's violations, and

directed employees and/or agents of Company to continue making those violations, as well as

made the violations himself. MARTIN runs and pays for the web design, marketing, and other

advertising services for his business, which includes telemarketing services. MARTIN is

responsible for SSCS's illegal marketing practices, including illegal telemarketing, and is

personally liable because he is personally responsible for ensuring Company's employees'

TCPA compliance, and directed his employees to initiate the illegal calls in question.

                                                   7
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 11 of 16



       29. Plaintiff received the calls on his private telephone, which is a telephone for which he

is charged for the calls, as defined and set forth in 47 CFR § 64.1200(a)(l)(iii).

       30. The TCP A makes it unla\\-ful "to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone service ... or any service for which the called party is

charged for the call." See 47 U.S.C. § 227(b)(l)(A)(iii). As stated immediately above, the calls

were placed using an automatic telephone dialing system to Plaintiffs private telephone line, on

which he is charged for the call.

       31. The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

       32. The TCP A provides a private cause of action to persons who receive calls in

violation of any of the implementing regulations codified in 47 CFR 64.1200. See 47 U.S.C. §

227(c)(5).

       33. Plaintiff was harmed by the calls. He was temporarily deprived of legitimate use of

his phone because his phone line was tied up, it used up his minutes, he wasted energy and stress

in answering a call, his telephone batteries and electricity were depleted, he was charged for the

calls, and his privacy was improperly invaded. Moreover, the calls injured Plaintiff because they

were frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of Plaintiff.

       34. Plaintiff adequately confirmed corporate identity for each and every call so as to

establish liability of Defendants, as more fully outlined above.

       35. These telephone solicitations constituted "calls" under the TCPA that were not for

emergency purposes.

                                                  8
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 12 of 16




        36. Plaintiff did not provide any one, more, or all Defendants, nor any agent of

Defendants, prior express written consent, or any other form of consent, express or implied, to

cause Plaintiff to receive telephone calls on his personal telephone that utilized an "automatic

telephone dialing system" or otherwise to transmit a message or make calls.

        37. As a point of fact, to the extent that "consent" was supplied during the calls, that was

done in order to discover the identity of the caller and for no other reason. Courts have held this

to be legitimate and have not held such "consent" to be detrimental to a plaintiff bringing a

TCPA action. See for instance, Bank v. Caribbean Cruise Line, which held that "Purporting to

obtain consent during the call, such as requesting that a consumer "press l" to receive further

information, does not constitute the prior consent necessary to deliver the message in the first

place, as the request to "press I" is part of the telemarketing call.. .. As the FCC has stated, the

consent must be made before the call."

       38. Plaintiff had no prior business relationship with any one, more, or all of Defendants.

       39. The telephone Sales Calls therefore violated 47 U.S.C. § 227(b)( I )(A), 47

U.S.C. § 227(c)(3)(F), 47 CFR 64.1200(d)(l), 47 CFR 64.1200(d)(3), 47 CFR §

64.1200(a)(l)(iii), 47 CFR § 64.1200(a)(l), and 47 C.F.R. 64.1200(c)(2).

                                     III.     Causes Of Action

                                       First Cause of Action

                                  (Negligent Violation of the TCP A
                         "RoboCall/ATDS" Prohibition, 47 U.S.C. § 227 et seq.)

       40. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       41. As a result of Defendants' and Defendants' agents negligent violations of 47 U.S.C.


                                                   9
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 13 of 16



§ 227(b )(I )(A), Plaintiff seeks for himself $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


       42. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

                                      Second Cause of Action

                        (Knowing and/or Willful Violation of the TCPA
                     "RoboCall/ATDS" Prohibition, 47 C.S.C. § 227 et seq.)
       43. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

       44. As a result of Defendants' and Defendants' agents knowing and/or willful violations

of 4 7 U .S.C. § 227(b )( 1)(A), Plaintiff seeks for himself treble damages, as provided by statute,

up to $1,500.00 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

       45. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

                                      Third Cause of Action

   (Negligent Violation of the TCPA "Sales Call/DNC" Prohibition, 47 C.S.C. § 227 et seq.)

       46. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       47. As a result of Defendants' and Defendants' agents negligent violations of 47 U.S.C.

§ 227(c)(3)(F), and 47 C.F.R. 64. l 200(c)(2), Plaintiff seeks for himself $500 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(3)(F).


       48. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

                                                  10
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 14 of 16



                                     Fourth Cause of Action

                         (Knowing and/or Willful Violation of the TCPA
                      "Sales Call/DNC" Prohibition, 47 U.S.C. § 227 et seq.)

       49. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       50. As a result of Defendants' and Defendants' agents knowing and/or willful violations

of 47 U.S.C. § 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself treble

damages, as provided by statute, up to $1,500.00 for each and every violation, pursuant to 47

U.S.C. § 227(c)(5).


       51. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.



                                      Fifth Cause of Action
(Negligent Violation of the TCPA "Do-Not-Call Policy" Requirement, 47 CFR 64.1200 et seq.)

       52. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       53. As a result of Defendants' and Defendants' agents negligent violations of 47 CFR

64.1200( d)( I), Plaintiff seeks for himself $500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(c)(5).


                                      Sixth Cause of Action
                         (Knowing and/or Willful Violation of the TCPA
                    "Do-Not-Call Policy" Requirement, 47 CFR 64.1200 et seq.)

       54. Plaintiff incorporates and realleges, as though fully set forth herein, each of the


                                                 11
       Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 15 of 16




paragraphs above.


       55. As a result of Defendants' and Defendants' agents knowing and/or willful violations

of 4 7 CFR 64.1200( d)( 1) Plaintiff seeks for himself treble damages, as implied, up to $1,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).


                                     Seventh Cause of Action

  (Negligent Violation of the TCPA "Do-Not-Call List" Requirement, 47 CFR 64.1200 et seq.)

       56. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       57. As a result of Defendants' and Defendants' agents negligent violations of 47 CFR

64.1200( d)(3 ), Plaintiff seeks for himself $500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(c)(5).


                                     Eighth Cause of Action

                        (Knowing and/or Willful Violation of the TCPA
                    "Do-Not-Call List" Requirement, 47 CFR 64.1200 et seq.)

       58. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.


       59. As a result of Defendants' and Defendants' agents knowing and/or willful violations

of 47 CFR 64.1200(d)(3) Plaintiff seeks for himself treble damages, as implied, up to $1,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).


WHEREFORE, Plaintiff prays for relief against defendants, and each of them, as follows:




                                                 12
        Case 2:19-cv-00039-GEKP Document 1 Filed 01/04/19 Page 16 of 16



                                     IV.     Prayer for Relief

On Causes of Action 1-8:


       I. For awards of $500 for each negligent violation as set forth in actions 1-8;


       2. For awards of $1,500 for each knowing/willful violation as set forth in actions 1-8.


       3. Injunctive relief against Defendants, and each of them, to prevent future wrongdoing;

Total statutory damages: : $18,000 (Three counts each of: sales call, ATDS call, failure to put

Plaintiffs number on Defendants' Do-Not-Call list, and failure to provide Plaintiff a copy of

Defendants' Do-:;-..Jot-Call policy, at $500 per count of each, with treble damages for each.)


       4. Punitive damages to punish Defendants for their willful, illegal, and deliberate

tortious conduct and to deter others who may otherwise engage in similar willful illegal and

deliberate tortious conduct;

       5. Prejudgment interest at the maximum legal rate;

       6. Costs of suit herein incurred; and

       7. All such other and further relief as the Court deems proper.

                                      V.      Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: January 4, 2019




                                                                                   Andrew Perrong
                                                                                    Plaintiff Pro-Se
                                                                            1657 The Fairway #131
                                                                             Jenkintown, PA 19046
                                                                              Phone: 215-791-6957
                                                                          Facsimile: 888-329-0305
                                                                          andyperrong@gmail.com
                                                 13
